DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 08/03/2022 has been entered. Claims 1-2, 4-6, and 20-25 have been amended, claims 28-38 are cancelled, and claim 39 is new. Claims 23 and 25-27 remain withdrawn.
	Accordingly, claims 1-2, 4-6, 20-27, and 39 are pending with claims 1-2, 4-6, 20-22, 24, and 39 under examination. 
	The 112(a) rejection is withdrawn in view of the amendment to claim 22.
	The 112(b) rejections are withdrawn in view of the amendment to claim 1.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “where the the machinability enhancing additive is present”. The extra “the” should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 20, 24, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO2013159558A1; of record) in view of Andersson et al. (US 20110262294 A1; of record).
Regarding claims 1, 4-5, 20, and 39:
Chan teaches preparing a mixture of SMC materials coated with 1 vol % HNT (halloysite nanotubes) [0047], by adding a suspension of HNT-SDS (halloysite mixed with sodium dodecyl sulfate, hereinafter “SDS”); see [0032-0033]. The mixture is prepared by mixing 1.6 g of HNT-SDS (which is made from 35g of halloysite powder and 1.0 g of SDS, see paragraph 0033), to 480.0 g of “Fe-Coarse-A” [0048] (which is an iron powder – see Table 1 under paragraph 0031). In the interest of calculation simplicity, the resulting halloysite wt % in the mixture is about 1.6g/480g, which is equal to about 0.33 wt %, which is within the claimed range of 0.01-1.0 wt % of halloysite powder in the iron powder mixture in claim 1. The balance would be about 99.67% iron powder, which meets the limitation in claim 20 of being at least 90% by weight of iron powder. As a result, a white HNT-SDS powder was produced, which meets the claimed limitation in claim 1 of the machinability enhancing additive powder particles comprising halloysite. The nanotubes of Chan meet the broadest reasonable interpretation of “powder”. Furthermore, after the iron powder is mixed with the HNT-SDS, the alcohol solvent is removed by evaporation and via drying in an oven, which resulted in a grey powder [0048] that is understood to be in the form of powder, meeting the claimed “where the the [sic] machinability enhancing additive is present in the admixture as free powder particles or where the machinability enhancing additive is bound to surfaces of particles of the iron-based powder and is present as individual discrete particles and not as a coherent coating on the particles of the iron-based powder”. It is prima facie expected that the majority (close to 100% - most, but not all of the water was removed by the dehydration process; see [0033], which also meets claim 39) weight of the halloysite is present as powder based on the above interpretation, which meets the limitation in claim 1 of halloysite being contained in an amount of at least 50% by weight as a powder.
Chan is silent regarding the claimed particle size distributions (in claims 1 and 4-5) or specific surface area (in claim 6).
Andersson teaches an iron-based powder composition comprising a machinability-improving additive comprising at least one silicate from the group of phyllosilicates [Abstract] (it is noted that the claimed halloysite is a species of phyllosilicates).
Andersson teaches that the X99 (i.e. 99% by weight) particle size may be below 50 µm, while the X50 particle size may be below 20 µm, and the X99 is at least 1 µm [0039]. Andersson teaches that if the particle size is below 1 µm it may be difficult to obtain a homogeneous powder mixture, while a particle size above 50 µm may negatively influence the machinability and mechanical properties [0039].
Although the X99 particle size distribution is not the same as an X90 (i.e. 99% by weight) particle size distribution, claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05). 
The X99 range taught by Andersson as discussed above overlaps with the claimed X90 ranges of <30 µm (claim 1), <20 µm (claim 4), and <10 µm (claim 5).
The X50 range taught by Andersson as discussed above overlaps with the claimed X50 ranges of <15 µm (claim 1), <10 µm (claim 4), and <5 µm (claim 5).
The X99 range taught by Andersson as discussed above overlaps with the claimed X90 ranges of >0.1 µm (claim 1), >1 µm (claim 4), and “at least” 0.5 µm (claim 5).
With regard to the limitation of the particle size being measured according to SS ISO 13320-1, the particle sizes of Andersson would prima facie be expected to meet the claimed SS ISO 13320-1 limitation in view of the particle sizes being substantially similar and overlapping.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Andersson further illustrates in Fig. 2 the relationship between the particle size (ranging from about 4 µm to about 32 µm) of muscovite and phlogopite (which are both species of phyllosilicates, as is the claimed halloysite), and that lower particle sizes are correlated with a higher relative machinability index, wherein a higher relative machinability index means a greater ability to be machined [0092].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to apply the particle sizes of Andersson to the composition of Chan, as doing so would allow for a homogeneous powder mixture with improved machinability and mechanical properties [0039] when used for iron-based sintered parts [Abstract].
Regarding claim 2:
With regard to the claim limitation of using the closed-ended transitional phrase “wherein the machinability enhancing additive consists of halloysite”, it is noted that the composition of claim 1 uses the open-ended transitional phrase “comprising”, which is open-ended (see MPEP 2111.01 I-II). Thus, the claimed iron-based powder composition is open-ended and does not exclude the presence of additional components.
The composition of Chan contains halloysite, which would prima facie be expected to enhance the machinability of the iron powder mixture in view of it being the same compound as claimed. The use of halloysite in Chan meets the claimed “consists of” closed-ended language in view of Chan’s silence to the any of the other compounds used (such as alcohol, the stearamide organic lubricant, or SDS, which are either used as solvents or dispersing agents for the halloysite) having any effect on the machinability of the iron powder composition. The use of the other compounds would therefore fall within the scope of the claimed open-ended “iron composition” rather than the claimed closed-ended “machinability enhancing additive”.
Regarding claim 6, Chan teaches that the BET surface area of the halloysite is 20-30 m2/g [0029], which is within the claimed range of at least 15 m2/g measured by a BET method according to the ISO 10 9277:2010; it is noted that although Chan does not state the specific ISO standard, it is prima facie expected to meet the claimed ISO standard in view of the surface area lying well-within the claimed range.
Regarding claim 24, Chan and Andersson teach the powder as applied to claim 1 above. With regard to the limitation of “configured to be sintered at a temperature of 700-1350°C”, it is noted that this limitation is a statement of intended use. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2114). In the instant case, the powder of Chan and Andersson is prima facie expected to be able to be “sintered at a temperature of 700-1350°C” absent evidence to suggest otherwise.

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (WO2013159558A1; of record) in view of Andersson (US 20110262294 A1; of record), as applied to claim 20 above, and further in view of Nushiro et al. (US 20160151837 A1; of record).
Regarding claims 21-22, Chan in view of Andersson teaches the method as applied to claim 20 above, but is silent regarding the presence of graphite (in claim 21), copper (in claim 21), or nickel (in claim 22) in the claimed amounts.
Nushiro discloses a mixed powder for powder metallurgy which includes a machinability improvement powder (Abstract). Graphite powder, copper powder, or nickel powders can be added each in amounts of 0.1-10% [0059], which overlaps with the claimed ranges of 0.1-1 wt% (in claim 21), 0.2-5 wt% (in claim 21), and 0.2-4 wt% (in claim 22) respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chan in view of Andersson to include graphite, copper, and nickel in the amounts disclosed by Nushiro, as doing so would increase the strength of the sintered body when mixing and subsequently sintering the alloying components with an iron-based powder [0059].

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s arguments concerning isopropyl alcohol (see last two paragraphs on page 7 of arguments), the alcohol is merely a solvent and dispersing agent to carry the halloysite; once the solvents such as alcohol and water are evaporated, the remaining halloysite is in the form of a powder. Absent an indication of what constitutes a “coherent” coating, the halloysite present in the composition of Chan meets the BRI of the claimed iron-based powder comprising free powder particles of the machinability enhancing additive or the machinability enhancing additive being present as individual discrete particles, particularly in view of Chan’s amount of halloysite being present in the same or substantially similar content, of about 0.33 wt %, which is within the claimed range of 0.01-1.0%.
The applicant’s argument that Chan only discloses using a fully hydrate halloysite (see page 8 of arguments) is not found persuasive, as Chan teaches “Then most of the water was removed by leaving the suspension in a ventilated fume hood overnight and by drying the suspension in a vacuum oven at 45°C for 20 hr” [0033], note that Chan states “most”, not “all” the water, which means that at least some water remains, i.e. is partially dehydrated ergo partially dehydrated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735